DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Jessica R. Kiser (Reg. #78,080) on April 07, 2021 wherein the amendments were presented and later confirmed to be authorized on April 08, 2021.
The application has been amended as follows: 
Claim 1, Line 2 has been amended as follows, “assembly comprising:”
Claim 11, Line 2 has been amended as follows, “assembly comprising:”
The above amendments have been made to the claims filed March 01, 2021 to resolve an objection by adding a colon after the term comprising for grammatical reasons. 
Claim 1, Line 14 has been amended as follows, “ceramic airfoil and the metallic support carrier[[.]],”
The above amendment resolves an objection with the claim language by removing the period and replacing it with a comma. Each claim is supposed to consist of a single sentence. 
Claim 1, Line 19 has been amended as follows, “of the ceramic airfoil and the one of the”
The above amendment resolves a 35 U.S.C. 112(b) rejection wherein the claim was unclear because it was inconsistent referring to limitations. As noted in Lines 16-17, the clause of the claim is intended to refer to one of the radially inner and outer portions of the metallic support carrier, not both. 
Claim 6, Line 2, has been amended as follows, “at least two rolling elements”
Claim 16, Line 2 has been amended as follows, “at least one rolling element”
The above amendments resolve a 35 U.S.C. 112(b) rejection wherein it appears that the limitation of rolling element(s) was incorrectly recited as roller element(s). 
Claim 20, Lines 2-3 have been amended as follows, “a roller engagement surface ormed on the support carrier”. 
The above amendment resolves a lack of antecedent basis issue regarding the roller engagement surface and mirrors the language present in Claim 4. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1 and 11, Applicant’s arguments filed March 01, 2021 with respect to the 35 U.S.C. 103 rejection of Hueber (US 4,396,349 A) in view of Peterson (US 3,075,744 A) and Bouru (US 2006/0133925 A1) are found to be persuasive. Specifically, in Pg. 7-9 of the response filed, Applicant argues how the prestressing of the blade of Hueber would not lead one of ordinary skill to modify the blade with a bearing arrangement as taught by Peterson, which allows for radial sliding. As noted by Applicant, the application of prestressing is part of the principal operation of Hueber and modifying with the bearing arrangement of Peterson would require a substantial reconstruction. Similar arguments are provided for Claim 1. Therefore, Claims 1 and 11 are considered allowable. 
Claims 4-7, 9-10, and 12-20 subsequently depend upon Claims 1 and 11 respectively. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626.  The examiner can normally be reached on Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745 


/Christopher Verdier/Primary Examiner, Art Unit 3745